Shaw, C. J.
The trustees disclose an assignment made to them, in 1837, by Isaiah C. Ray, the principal defendant, of a considerable amount of goods, in trust for certain creditors. This being made after the passage of the statute of 1836, c. 238, and not being made in conformity with that statute, would not be sufficient to enable them to hold the property against an attaching creditor. But the court are of opinion, that the property was not in an attachable condition. The trustees, in their answer, disclose the assignment, by which they were authorized to sell and dispose of the goods in such manner as they should think most advisable, within one year, and then close the sale at auction. Pursuant to this authority, they had sold the goods to *80various individuals on credit, and taken notes, not due when the trustee process was served. The assignment, by force of the statute, was not void, but voidable, as against creditors. Before the intervention of any attachment, the trustees were authorized to sell the goods on credit, and having so sold them and taken notes, they were not personally responsible, either for the goods or for the proceeds, and therefore were not chargeable as trustees. Dickinson v. Strong Trustees, 4 Pick. 57.

Trustees discharged.